           Case 1:18-cr-00219-AT Document 182 Filed 11/04/20 Page 1 of 2

                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                    DOC #: _________________
                                                             DATE FILED: __11/4/2020__

             -against-
                                                                       18 Cr. 219-6 (AT)
CATALINO LOPEZ,
                                                                           ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       The sentencing scheduled for January 12, 2021, is ADJOURNED to February 3, 2021, at
9:00 a.m. Defendant’s submissions are due two weeks prior to sentencing. The Government’s
submissions are due one week prior to sentencing.

      SO ORDERED.

Dated: August 19, 2020
       New York, New York
Case 1:18-cr-00219-AT Document 182 Filed 11/04/20 Page 2 of 2
